Citation Nr: 0202296	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  00-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from November 1943 to December 
1945.  He died in February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In the March 2001 decision, the Board determined that there 
was new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death, previously 
denied by the RO in a July 1987 rating action.  The Board 
remanded the case to the RO for additional development.  The 
case now returns to the Board for final appellate review.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in February 1970.  The death certificate 
lists the cause of death as esophageal varices with 
hemorrhage due to cirrhosis of the liver due to chronic 
alcoholism.  

3.  At that time of his death, the veteran was service-
connected for residuals of a healed, simple fracture of the 
second metatarsal of the right foot, rated as zero percent 
disabling.   

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.5, 3.102, 3.303, 3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 2000 rating decision and statement of the case and the 
June 2001 letter, the RO provided the appellant with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claim.  In addition, the 
June 2001 letter explained the effect of the VCAA and sought 
additional information needed to secure evidence in support 
of her claim.  With respect to the duty to assist, the 
appellant submitted copies of VA medical records.  She has 
not identified any additional VA records to secure or 
authorized VA to obtain any private records.  Finally, the 
appellant has had the opportunity to submit evidence and 
argument in support of her claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the claimant.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Pursuant to the Board's 
instruction, by letter dated in March 2001, the RO requested 
from the appellant contact information for providers who 
treated the veteran for relevant medical conditions from 1940 
to 1970.  The RO issued a follow-up letter to the appellant 
in June 2001.  The RO did not receive a response to either 
letter.  There is no indication that the letters were 
incorrectly addressed or that the appellant otherwise did not 
receive them.  The Board is satisfied that the RO complied 
with its instructions.  

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  
38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (specifically addressing claims based on 
exposure to ionizing radiation).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a).  The disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).
  
Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran died in February 1970.  The death certificate 
listed the cause of death as esophageal varices with 
hemorrhage due to cirrhosis of the liver due to chronic 
alcoholism.  At that time of his death, the veteran was 
service-connected for residuals of a healed, simple fracture 
of the second metatarsal of the right foot, rated as zero 
percent disabling.  

Service medical records show hospitalization in August 1945 
for observation related to epigastric pain and vomiting.  
Testing revealed no gastrointestinal pathology.  There was no 
treatment or diagnosis related to esophageal varices, 
cirrhosis of the liver, or alcoholism.  

VA medical records reflect treatment for acute appendicitis 
with generalized abdominal pain in May 1946; acute 
appendicitis with appendectomy in October 1946; left ankle 
fracture and deviated nasal septum in January 1963; chronic 
alcoholism with alcoholic hallucinosis from August 1963 to 
September 1963; right ankle fracture from January 1966 to 
March 1966 and from June 1966 to November 1966; right carpal 
tunnel syndrome from May 1967 to July 1967; exogenous 
obesity, acute gouty arthritis of the left foot, chronic 
alcoholism, and sinus tachycardia from April 1969 to May 
1969; and chronic alcoholism and cirrhosis of the liver from 
December 1969 to January 1970.  The record of the terminal 
hospitalization in February 1970 indicated that the veteran 
had passed bloody stools for several days and vomited massive 
amounts of blood for several hours.  The final diagnosis was 
cirrhosis of the liver secondary to chronic alcoholism and 
esophageal varices with massive hemorrhage.  

In this case, service-connection was not in effect for any 
disability listed as a cause of death.  There is no evidence 
that the service-connected orthopedic disability is in any 
way related to esophageal varices, cirrhosis of the liver, or 
chronic alcoholism.  In fact, there is no competent evidence 
of record that establishes any relationship between the cause 
of the veteran's death and his period of active service.  In 
her May 1999 claim, the appellant correctly states that the 
veteran was seen in service for stomach problems.  However, 
there is no competent evidence suggesting that stomach 
symptoms in 1945 are etiologically related to death from 
esophageal varices due to cirrhosis of the liver and chronic 
alcoholism.  Service connection requires evidence of such a 
relationship.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 
Vet. App. at 419.  

The January 2001 informal hearing presentation from the 
veteran's representative argues that the veteran had varicose 
veins in service and that such disorder contributed to the 
veteran's death.  Although VA records show varicose veins on 
limited motion of the extremities, review of service medical 
records is negative for findings or treatment of varicose 
veins.  Moreover, there again is no competent medical 
evidence of record establishing a relationship between the 
cause of the veteran's death and varicose veins or any injury 
or incident associated with his period of active duty 
service.  Absent some indication that he is a trained medical 
professional, the representative's personal opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Moreover, the RO received no response from the appellant or 
her representative when asked to identify and authorize VA to 
obtain any medical records concerning treatment for disorders 
including varicose veins from 1940 to 1970.  VA's duty to 
assist a claimant to develop facts pertinent to the claim is 
not a one-way street, and the claimant cannot remain passive 
when he has relevant information.  See Wamhoff v. Brown, 8 
Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In fact, the VCAA requires VA to make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R. 
§ 3.159(c)(1)(i)) (the claimant must provide enough 
information to identify and locate the existing records).  

In summary, the Board finds that the evidence for and against 
the appellant's claim is not so evenly balanced as to require 
resolution of doubt in her favor.  38 U.S.C.A. § 5107(b).  
There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. 
§§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 3.303, 
3.312.  
ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

